FILED 

                                                                        APRIL 11,2013 

                                                                  In the Office of the Clerk of Court 

                                                                W A State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


In re the Marriage of: 	                      )         No. 28760-2-111
                                              )
LILIA VALENTYNIVNA KOZNIUK,                   )
                                              )
                      Respondent,             )
                                              )
              v. 	                            )         UNPUBLISHED OPINION
                                              )
GEORGE MEDISON SLAUGHTER,                     )
                                              )
                      Appellant.              )

       BROWN, J. - George M. Slaughter appeals the trial court's marriage dissolution

decree following his brief marriage to Lilia V. Kozniuk. Mr. Slaughter contends the trial

court erred in not declaring the marriage invalid, making certain evidentiary rulings, and

requiring him to pay $750 per month maintenance for six months. We affirm.

                                          FACTS

       The parties met online and began a two-year courtship. Mr. Slaughter visited

Ms. Kozniuk in the Ukraine three times. Mr. Slaughter proposed. Ms. Kozniuk and her

son initiated the visa process to travel to the United States. To facilitate the visas, Mr.

Slaughter signed an affidavit of support. The affidavit states he would, "provide all

necessary support. Support includes room, board, coverage, and educational, cost if
No. 28760-2-111
In re Marriage of Kozniuk & Slaughter


necessary." Report of Proceedings (RP) at 100. Both Ms. Kozniuk and her son

received visas and, in December 2007, they arrived in the United States.

       The parties were married on January 7,2008 in Pasco, Washington. They

separated on February 3, 2008 after she called police to their residence to report Mr.

Slaughter's threats to shoot her and her son. She left the parties' home with her son

and went to stay with her brother. Ms. Kozniuk petitioned to dissolve the marriage

about one year later, alleging the marriage was irretrievably broken. Mr. Slaughter

responded by requesting a declaration of invalidity alleging Ms. Kozniuk fraudulently

induced him to marry so she could immigrate to the United States.

       During trial, the trial court refused as hearsay a police report offered by Mr.

Slaughter containing Ms. Kozniuk's statements during the investigation at their house.

During trial, the court learned Mr. Slaughter had a digital recorder in his pocket. The

court ordered the bailiff to confiscate the recorder. Mr. Slaughter sought to admit as

evidence the conversations on the device. The court ruled the conversations would be

inadmissible recordings without consent unless Mr. Slaughter could prove otherwise.

The parties went on with the trial without further discussion.

       The court denied Mr. Slaughter's request to declare the marriage invalid and, on

disputed evidence, decided no fraud occurred. The court dissolved the marriage and

ordered Mr. Slaughter to pay $750 per month in spousal maintenance for six months to

Ms. Kozniuk. Mr. Slaughter appealed.




                                             2

No. 28760-2-111
In re Marriage of Kozniuk & Slaughter




                                        ANALYSIS

                                  A. Evidence Rulings

       The issue is whether the trial court abused its discretion by excluding the police

officer's statement and the conversations on Mr. Slaughter's recording device. Mr.

Slaughter argues both of these items should have been admitted.

       We review a court's evidentiary rulings for an abuse of discretion. State v.

Brown, 132 Wn.2d 529,571-72,940 P.2d 546 (1997). A court abuses its discretion

when its decision is manifestly unreasonable or exercised on untenable grounds or for

untenable reasons, i.e., if the court relies on unsupported facts or takes a view no

reasonable person would take; the standard is violated when the trial court makes a

reasonable decision but applies the wrong legal standard or bases its ruling on an

erroneous view of the law. State v. Hudson, 150 Wn. App. 646, 652,208 P.3d 1236

(2009).

       Hearsay is an out-of-court statement offered "to prove the truth of the matter

asserted." ER 801 (c). Unsworn police statements recounting a victim's statement are

considered double hearsay and are inadmissible. State v. Pollard, 66 Wn. App. 779,

786,834 P.2d 51 (1992). The court stated tenable grounds to exclude the police report.

      The Privacy Act in Washington protects private conversations, "by any device

electronic or otherwise designed to record or transmit such conversation regardless how

the device is powered or actuated without first obtaining the consent of all the persons



                                            3

No. 28760-2-111
In re Marriage of Kozniuk & Slaughter


engaged in the conversation." RCW 9.73.030(b). The legislature intended broad

protection of individuals' privacy rights. State v. Williams, 94 Wn.2d 531, 548,617 P.2d

1012 (1980). Recordings or information obtained in violation of the Privacy Act are

inadmissible in court. RCW 9.73.050. Here, the record does not show the required

consent. Therefore, tenable grounds exist for the court's ruling.

                                     B. Maintenance

       The next issue is whether the trial court erred in awarding Ms. Kozniuk spousal

maintenance. Mr. Slaughter contends the award is based on his affidavit of support,

which should not be considered in determining maintenance.

       We review a maintenance award for abuse of discretion. In re Marriage of Zahm,

138 Wn.2d 213, 226-27, 978 P.2d 498 (1999). A court's findings in support of such

award are reviewed for substantial evidence. In re Marriage of Wilson, 165 Wn. App.

333, 340, 267 P.3d 485 (2011). "Substantial evidence exists if the record contains

evidence of sufficient quantity to persuade a fair-minded, rational person of the truth of

the declared premise." Bering v. SHARE, 106 Wn.2d 212, 220, 721 P.2d 918 (1986).

      The dissolution court has discretion to order maintenance "in such amounts and

for such periods of time as the court deems just, without regard to misconduct, after

considering all relevant factors." RCW 26.09.090(1). A nonexclusive list of factors

includes: (a) the financial resources of the party seeking maintenance; (b) the time

necessary for the maintenance seeker to become employed; (c) the marital standard of

living; (d) the marriage's duration; (e) the maintenance seeker's age, physical and



                                             4

No. 28760-2-111
In re Marriage of Kozniuk & Slaughter


mental condition, and finanoial obligations; and (f) the ability of the maintenance payer

to meet his needs in addition to those of the maintenance seeker. RCW 26.09.090.

       Here, the court awarded maintenance based on, "the wife has a need for spousal

maintenance and the husband has the ability to pay." Clerk's Papers at 97. In its oral

ruling, the court noted this case involved "some extenuating circumstances," including

Ms. Kozniuk "immigrated from the Ukraine to come here. And that could be seen as a

benefit as well as a burden." RP at 137. The court noted Ms. Kozniuk was working full

time for minimum wage, going to school, taking care of her son, and "needs a little

support." RP at 140. Mr. Slaughter, while unemployed, is an architect with several

years of experience. The court clarified the maintenance award is distinct from any

obligation of support Mr. Slaughter may have "under the immigration laws." RP at 140.

       Based on this record, the court's finding that Ms. Kozniuk has need and Mr.

Slaughter has the ability to pay is supported by substantial evidence. This record does

not show the maintenance award was based on the affidavit of support. Given all,

tenable grounds exist to support the court's exercise of discretion.

                             C. Marriage Invalidity Request

      The issue is whether the trial court erred in declining to declare the marriage

invalid. Mr. Slaughter contends Ms. Kozniuk fraudulently induced him 0 marry her.

       Generally, we review a trial court's fraud determination for abuse of discretion.

See In re Patterson, 93 Wn. App. 579, 586, 969 P.2d 1106 (1999) ("The trial court did

not abuse its discretion by failing to find fraud."). Under RCW 26.09.040(4)(b)(i), a party



                                             5

No. 28760-2-111
In re Marriage of Kozniuk & Slaughter


may request to have a marriage declared invalid if that person was "induced to enter

into the marriage or domestic partnership by force or duress, or by fraud."

        Where the trial court has weighed the evidence, the reviewing court's role is to

determine whether substantial evidence supports the findings of fact and, if so, whether

the findings in turn support the trial court's conclusions of law. In re Marriage of

Greene, 97 Wn. App. 708, 714, 986 P.2d 144 (1999). An appellate court should "not

substitute [its] judgment for the trial court's, weigh the evidence, or adjudge witness

credibility." Id.

        This case involves conflicting evidence. Mr. Slaughter contends Ms. Kozniuk did

not intend to be married to him but merely wanted entrance into the United States. Ms.

Kozniuk denied Mr. Slaughter's assertion and claimed she was in love with Mr.

Slaughter but he became abusive, evidenced by her call for police assistance. The trial

court found Ms. Kozniuk to be more credible. We must leave credibility determinations

to the trier of fact.

        Finally, Mr. Slaughter argues the court should have heard testimony about the

parties' religious beliefs in evaluating the fraud allegation. The court excluded this

evidence as irrelevant. Solely relevant evidence is admissible. ER 402. Evidence is

relevant if it makes a fact of consequence more or less likely to be true. ER 401. In this

case, the parties' religious beliefs did not bear on the validity of the parties' marriage.

Thus, the court properly excluded it.




                                              6

No. 28760-2-111 

In re Marriage of Kozniuk & Slaughter 



      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                Brown, J.

WE CONCUR:




~.J                                             Sid~'o-'




                                           7